Day, J.
It is true, as appellant insists, if the language had been “ the family of A,” A. would have been included as an integral part of the family. But the language here employed, and which we are called upon to construe, is essentially different. The defendant agrees to board the “ first party.” But his agreement does not stop here. He undertakes to do more. In addition to the first party, he agrees to board a certain collection of individuals called a family, and that collection, the contract says, consists of two adult persons. By the express terms of the lease defendant agrees to board the first party, and, add, or in addition thereto, two adult persons. Hence defendant undertook to board three adults.
The construction contended for by appellant does violence to the language used. If the defendant agreed to board only two persons, then what follows cmd, in the sentence, includes a part of what precedes, and the word “ and ” does not mean something added 'or in addition to what has gone before. The court, we think, placed the proper construction upon the lease, and did not err in rejecting proof of extrinsic facts, explanatory of it.
Aeeibmed.